Per Curiam.
Appellant was prosecuted upon an information charging him with “the crime of practicing dentistry without a license,” in that he did “treat a disease and lesion of the human teeth, and did correct malpositions of the human teeth and jaws, of one R. A. Netzer,” in violation of the provisions of the “Dental Law” (Laws of 1901, pp. 314-318). From a judgment of corn viction, he appeals to this court.
*694Appellant attacks the validity of the said dental law, and also alleges that his case was not placed regularly on the trial calendar, in the superior court, and that he was not allowed the statutory time within which to plead. To these contentions this court has passed adversely in other cases containing substantially the same facts. State ex rel. Smith v. Board of Dental Examiners, 31 Wash, 492, 72 Pac. 110; In re Thompson, 36 Wash. 377, 78 Pac. 899; State v. Sexton, ante p. 110, 79 Pac. 634, just decided; State v. Brown (No. 5397), ante p. 106, 79 Pac. 638, just decided.
The judgment of the trial court is affirmed.